DETAILED ACTION
This action is responsive to amendment received 10/29/ 2021. Claims 1-32 are pending examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4,10,13-14,18-24,30 are rejected under 35 U.S.C. 103 as being unpatentable over (KRAWCIW; Publication No US 20160176381) in view of (Geber; Patent No US 6700475).

As per claim 1, KRAWCIW discloses a method for controlling a vehicle, comprising: 
receiving a wireless signal from a mobile device; 
analyzing at least one characteristic of the wireless signal to determine a current location of the mobile device (claim 16&[0025] controller 54 determine the location based on the signal strength response received from portable transceivers 62 ); 
unlocking the vehicle in response to a determination, based on the current location, that the mobile device is within an inner boundary adjacent to the vehicle, and that a first signal is received from a first input/output (I/O) component of the vehicle (claim 16&[0022,0025] starting ”unlocking” the power plant if ignition button is activated and portable transceiver is within a predetermined range  ); and 
([0010] shutting off the power plant if the portable transceiver is not within the predetermined range).  
KRAWCIW doesn’t explicitly disclose that unlocking the vehicle in response to a determination, based on the current location, that the mobile device moves across the inner boundary toward the vehicle and that the mobile device is within an inner boundary adjacent to the vehicle.
However, Geber discloses in col 6,Ln 59-67, when an authentication element approaches the vehicle from the outside, the closure units remain locked until the authorizing authentication element has left the respective hysteresis overlap area 7c to 11c towards the vehicle that is, has completely left the outer range zone 7b to 11b, towards the vehicle .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KRAWCIW and Geber by incorporating the teaching of Geber into the method of KRAWCIW .
One skilled in the art would be motivated to modify KRAWCIW and Geber as described above in order to control starting of the vehicle.

As per claim 2, KRAWCIW and Geber discloses the method of claim 1, wherein the first I/O component comprises a physical button, a touch screen, or a brake lever (KRAWCIW ,[0022] ignition button 70).  
As per claim 3, KRAWCIW and Geber discloses the method of claim 1, further comprising determining the inner boundary and the outer boundary based on a user configuration (KRAWCIW ,[0032]).  
As per claim 4, KRAWCIW and Geber discloses the method of claim 1, wherein the at least one characteristic of the wireless signal includes a signal strength and a distance between the mobile device and the vehicle (KRAWCIW ,[0024]).  
As per claim 10, KRAWCIW and Geber discloses The method of claim 1, wherein in response to a determination that the mobile device moves across the inner boundary toward the vehicle or the determination that the mobile device is within the inner boundary adjacent to the vehicle, the method 32 144930884.6115282-8083.USO1 further comprises (i) providing power to an indicative light of the vehicle, (ii) playing a sound from a speaker of the vehicle, or (iii) providing power to an engine of the vehicle to cause a movement of the vehicle (KRAWCIW claim 16&[0022,0025]).  
As per claim 13,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 14, KRAWCIW and Geber discloses the method of claim 13, wherein the characteristic includes a signal strength (KRAWCIW ,claim 16&[0022,0024-0025]).  
As per claim 18, KRAWCIW and Geber discloses a method for locking a vehicle, comprising: establishing a wireless signal from a mobile device; analyzing at least one characteristic of the wireless signal to determine a current location of the mobile device; and if the current location is external to an outer boundary, locking the vehicle by turning off power supply from a battery of the vehicle (KRAWCIW [0010]).  
As per claim 19, KRAWCIW and Geber discloses The method of claim 18, further comprising determining to turn off the power supply of the vehicle in response to a determination that the mobile device has been moved away from the vehicle across the outer boundary (KRAWCIW [0010]).    
As per claim 20, KRAWCIW and Geber discloses The method of claim 19, wherein the determination that the mobile device has been moved away from the vehicle is at least partially based on analyzing a trajectory of the mobile device (KRAWCIW [0010]).   
As per claim 21,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 22,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 23,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
As per claim 24,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
As per claim 30,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 10 as stated above.
Claim 6-7,16-17,26-27 are rejected under 35 U.S.C. 103 as being unpatentable over (KRAWCIW; Publication No US 20160176381) in view of (Geber; Patent No US 6700475) in view of (Chiba; Publication No US 20120059541).

As per claim 6, KRAWCIW and Geber discloses The method of claim 1, further comprising, enabling the engine of the vehicle to be turned on by receiving the first signal from the first I/O component and receiving a second signal from a second I/O component of the vehicle prior to receiving the first signal, wherein the first I/O component is a physical button, and wherein the second I/O component is a brake, and wherein the first signal is generated responsive to an operation of pressing the physical button, and wherein the second signal is generated responsive to an operation of holding the brake (claim 16&[0022,0025]). 
KRAWCIW and Geber don’t explicitly disclose brake lever;
However; Chiba teaches in [0052] a brake lever is provided in the start control system 100 instead of or in addition to the brake pedal 9. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KRAWCIW and Geber and Chiba by incorporating the teaching of Chiba into the method of KRAWCIW .
One skilled in the art would be motivated to modify KRAWCIW and Geber and Chiba as described above in order to control starting of the vehicle.
As per claim 7, KRAWCIW and Geber and Chiba disclose the method of claim 1, further comprising, enabling the engine of the vehicle to be turned on in response to the determination, based on the current location, that the mobile device is within the inner boundary adjacent to the vehicle, that the first signal is received from the first I/O component of the vehicle, and that a second signal is received from a second I/O component of the vehicle at generally the same time, wherein the first I/O component is a physical button, and wherein the second I/O  Chiba [0052]). 
 As per claim 16, KRAWCIW and Geber and Chiba disclose The method of claim 13, further comprising, if the current location is within an inner boundary adjacent to the vehicle, enabling the engine of the vehicle to be turned on by pressing the button and holding a brake lever prior to pressing the button(KRAWCIW claim 16&[0022,0025]; Chiba [0052]).  
 As per claim 17, KRAWCIW and Geber and Chiba disclose The method of claim 13, further comprising, further comprising, if the current location is within an inner boundary adjacent to the vehicle, enabling the engine of the vehicle to be turned on by holding a brake lever of the vehicle and pressing a button of the vehicle (KRAWCIW claim 16&[0022,0025]; Chiba [0052]).   
As per claim 26,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.
As per claim 27,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.
Claim 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over (KRAWCIW; Publication No US 20160176381) in view of (Geber; Patent No US 6700475) in view of (ONO; Publication No US 20160334853).
As per claim 5, KRAWCIW and Geber don’t explicitly disclose in response to the determination that the mobile device moves across the inner boundary toward the vehicle, turning on a display of the vehicle powered by a battery of the vehicle.  
However, ONO teaches in response to the determination that the mobile device moves across the inner boundary toward the vehicle, turning on a display of the vehicle powered by a battery of the vehicle ([0030]).

One skilled in the art would be motivated to modify KRAWCIW and ONO as described above in order to provides information to a user and particularly to a vehicle information display apparatus that shortens a user's activation waiting time.
As per claim 25,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.

Claim 8-9,15,28-29 are rejected under 35 U.S.C. 103 as being unpatentable over (KRAWCIW; Publication No US 20160176381) in view of (Geber; Patent No US 6700475) in view of (Warrier; Publication No US 20200349781).
As per claim 8, KRAWCIW and Geber don’t explicitly disclose in response to a determination that the mobile device moves across the inner boundary toward the vehicle, opening a trunk lid of the vehicle.
However, Warrier teaches in response to a determination that the mobile device moves across the inner boundary toward the vehicle, opening a trunk lid of the vehicle ([0066]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KRAWCIW and Warrier by incorporating the teaching of Warrier into the method of KRAWCIW.
One skilled in the art would be motivated to modify KRAWCIW and Warrier as described above in order to improve security and users' convenience.
As per claim 9, KRAWCIW and Warrier disclose wherein the wireless signal is from an active wireless communication component of the mobile device, and wherein the active wireless communication component is controlled by an application installed in the mobile device (Warrier ,abstract).  
As per claim 15,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.
As per claim 28,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.
As per claim 29,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 9 as stated above.
Claim 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over (KRAWCIW; Publication No US 20160176381) in view of (Geber; Patent No US 6700475) in view of (Lin; Publication No US 20160225260).
As per claim 12, KRAWCIW and Geber don’t explicitly disclose verifying the current location of the vehicle at least partially based on information measured by a sensor of the mobile device.
However, Lin teaches verifying the current location of the vehicle at least partially based on information measured by a sensor of the mobile device ([0024-0026]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KRAWCIW and Lin by incorporating the teaching of Lin into the method of KRAWCIW.
One skilled in the art would be motivated to modify KRAWCIW and Lin as described above in order to control entry into the vehicle wirelessly.
As per claim 32,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 12 as stated above.
Claim 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over (KRAWCIW; Publication No US 20160176381) in view of (Geber; Patent No US 6700475) in view of (Takeuchi; Patent No US 4873530).
As per claim 11, KRAWCIW and Geber don’t explicitly disclose initiating a timer in response to a determination that the mobile device moves across the inner boundary toward the vehicle or the 
However; Takeuchi teaching initiating a timer in response to a determination that the mobile device moves across the inner boundary toward the vehicle or the determination that the mobile device is within the inner boundary adjacent to the vehicle; and locking the vehicle after a period of time measured by the timer (col.13,Ln 55-68, col.14,Ln1-14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KRAWCIW and Takeuchi by incorporating the teaching of Takeuchi into the method of KRAWCIW.
One skilled in the art would be motivated to modify KRAWCIW and Takeuchi as described above in order to lock and unlock of vehicular lock devices.
As per claim 31,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 12 as stated above.

Response to the arguments
With respect to applicant’s arguments. Applicant’s amendments necessitated new grounds of rejection and therefore the arguments are moot in view of the new grounds of rejection.
Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687